Case 0:20-cv-61297-RKA Document 73 Entered on FLSD Docket 03/19/2021 Page 1 of 5




                                    UNITED STATES DISTRICT COURT
                                    SOTHERN DISTRICT OF FLORIDA
                                           Case No. 20-CV-61297-RKA
  BRYON HALL, et al.,

         Plaintiffs,
  v.
  LVNV FUNDING, LLC, et al.,

        Defendants.
  _____________________________/

                 PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE TO
                PLAINTIFF’S MOTION TO COMPEL SECOND DEPOSITION

         Plaintiffs submit the following Reply to the Response in Opposition [D.E. 69] filed by

  Defendants regarding Plaintiffs’ Motion to Compel Second Deposition [D.E. 67] and state:

  DEFENDANTS FAILED TO SATISFY THE BURDEN OF PROVIDING THAT
  ATTORNEY-CLIENT PRIVILEGE AND/OR WORK-PRODUCT PRIVILEGE EXISTS.

         As set forth in Plaintiffs’ Motion to Compel [D.E. 67] (the “Motion to Compel”), “[t]he

  party claiming the attorney-client privilege must generally establish the following elements: [1]

  the holder of privilege is a client; [2] the person to whom communication was made is a member

  of the bar and that person is acting as a lawyer in connection with the communication; [3] the

  communication relates to a fact of which attorney was informed by the client without the presence

  of strangers for the purpose of securing legal advice; and [4] the privilege is claimed and not

  waived by the client.” Motion to Compel at 4 (citing Wyndham Vacation Ownership, Inc. v.

  Totten, Franqui, Davis & Burk, LLC, No. 18-81055-CIV-ALTMAN/REINHART, 2019 U.S. Dist.

  LEXIS 227264, at *4 (S.D. Fla. May 28, 2019)).

         Both at the underlying deposition, as well as in Defendants’ Response [D.E. 69],

  Defendants’ had the opportunity to satisfy its burden of proving that a proper attorney-client and/or

  work-product privilege exists. Defendants, however, have failed to do so.
                                                                                                                 PAGE | 1 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 73 Entered on FLSD Docket 03/19/2021 Page 2 of 5




         As the transcript reflects, see generally D.E. 67-1 (the “Transcript”), the following question

  caused Defendants to raise the “attorney-client privilege” objection:

                       So in October 2019, this account was sold -- or I’m sorry -- this
                account was transferred to your office, the amount was, the total amount
                was $2,356.23, the principal portion of it was $1,927.24, and interest of
                $428.99. Now, this is where I’m going to ask for some clarification.
                       Instead of filing a proof of claim listing $1,927.24 as the
                principal, the proof of claim lists the current balance [i.e., $2,356.23] as
                a whole. Can you tell me why that number was used, the current balance,
                as opposed to the principal balance?

  Transcript at P.13, L.15-25. When pressed, Defendants then provided the following explanation

  as to why they (Defendants) raised the “attorney-client privilege” objection:

                And, that1 was a decision that was made between Resurgent and its
                internal legal counsel. And, so, it’s our position that the decision as to why
                the amounts were included on the proof of claim were attorney/client
                privilege and/or work product because it was done in anticipation of
                litigation, which is the filing and the proof of claim. So, I’m going to
                instruct her not the answer the question….

  Transcript at P.14, L.17-25. Plaintiffs then proceeded to explain to Defendants why such line of

  questioning was critical and necessary, explaining:

                        So, the testimony I was provided was that the principal amount
                was the current balance, despite the records clearly indicating that the
                principal balance was $1,927. The question [is] specifically why does the
                proof of claim list[] [an] amount other than the principal balance. So I
                think that’s something fully within the scope of this [deposition] because
                the testimony previously given doesn’t match up with what’s actually in
                front of me.
                        So, I agree that this is a strict liability case. And if the principal
                balance is, in fact, different that what’s listed on the proof of claim, we
                have a case. But it seems that the testimony just isn’t following the record.
                So I believe a “why” is quite important in this situation.

  Transcript at P.18, L.9-23.


  1
   See Transcript at P.14, L.14-16 (Plaintiffs attempted to clarify the inquiry for Defendants, as
  Plaintiffs believed the attorney-client privilege was not applicable, stating “I’m specifically asking
  why the proof of claim was filed with the current balance as opposed to the principal balance.”).
                                                                                           PAGE | 2 of 5
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 73 Entered on FLSD Docket 03/19/2021 Page 3 of 5




         Despite Plaintiffs’ explanation at the deposition, Defendants refused to withdraw the

  “attorney-client privilege” objection. See Transcript at P.19, L.3-5.

         Per Defendants’ own words, “the decision as to why the amounts were included on the

  proof of claim were attorney/client privilege and/or work product because it was done in

  anticipation of litigation, which is the filing and the proof of claim.” Transcript at P.18, L.19-23

  (emphasis added). Completely devoid from Defendants’ Response [D.E. 69], however, is why

  filing a proof of claim constitutes an action done in anticipation of litigation – and more pointedly

  – why Defendants’ objection was not that of “work product.” See, e.g., Fid. Nat'l Title Ins. Co. v.

  Wells Fargo Bank, N.A., No. 12-22437, 2013 U.S. Dist. LEXIS 199702, 2013 WL 12138558, at

  *2 (S.D. Fla. July 19, 2013), aff'd, No. 1:12-CV-22437-UU, 2013 U.S. Dist. LEXIS 198661, 2013

  WL 12138559 (S.D. Fla. July 29, 2013) (noting that plaintiff submitted an affidavit but finding it

  “wholly conclusory and [with] few details to substantiate her claim that ‘Notes’ were created ‘in

  anticipation of litigation’”); see also Bridgewater v. Carnival Corp., 286 F.R.D. 636, 639 (S.D.

  Fla. 2011) (explaining that “[u]nless the affidavit is precise to bring the document within the rule,

  the Court has no basis on which to weigh the applicability of the privilege at all”); Abby v. Paige,

  No. 10-23589-CIV, 2011 U.S. Dist. LEXIS 165575, 2011 WL 13223681, at *2 (S.D. Fla. Nov.

  30, 2011) (explaining party “typically” meets burden by affidavit but cannot “discharge that

  burden with conclusory allegations” and noting that declaration was “minimally useful”; provided

  “mostly . . . conclusory assertions”; was “not enough to establish the privilege claimed”; and, “to

  the contrary, it raises more questions than it answers”); Place St. Michel, Inc. v. Travelers Prop.

  Cas. Co. of Am., No. 06-21817-CIV, 2007 WL 1059561, at *3 (S.D. Fla. Apr. 4, 2007 (“The mere

  conclusory assertion that material sought is covered by . . . [the] work product privilege is not

  sufficient to render such material undiscoverable.”).

                                                                                                                 PAGE | 3 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 73 Entered on FLSD Docket 03/19/2021 Page 4 of 5




         As Magistrate Judge Jonathan Goodman explained in Empire Indem, Ins. Co., “the party

  claiming a privilege must provide the Court with underlying facts demonstrating the existence

  of the privilege, which may be accomplished by affidavit. (citation omitted). In other words, ‘the

  onus is on the party claiming immunity to provide competent evidence that the materials in

  question were created in anticipation of litigation.’” 2019 U.S. Dist. LEXIS 47919, at *16-17

  (emphasis added) (quoting Place St. Michel, 2007 WL 1059561 at *3).

         Here, just as with Gables in Empire Indem. Ins. Co., Defendants have failed to supply or

  present any evidence for the “attorney-client privilege” objection – or more accurately, the “work

  product privilege” objection – raised. See Empire Indem. Ins. Co., 2019 U.S. Dist. LEXIS 47919

  at *16 (“the burden to demonstrate that a privilege applies is ‘not, of course, discharged by mere

  conclusory or ipse dixit assertions, for any such rule would foreclose meaningful inquiry into the

  existence of the relationship, and any spurious claims could never be exposed.’”). As Magistrate

  Judge Goodman succinctly put:

             [A]ny assessment of Gables's work product claim must begin with the
             critical observation about the absence of any actual evidence to support its
             primary or fallback positions. Its counsel may well be a highly reputable
             attorney and a skilled trial lawyer and oral advocate, but that alone does not
             convert rhetoric (in a memorandum or at a discovery hearing) into
             competent evidence upon which the Undersigned can rely. The mere
             assertion of argument --e.g., “my client anticipated litigation from the very
             day the hurricane hit” -- is inadequate to meet the burden. See, e.g.,
             Bridgewater, 286 F.R.D. at 638-39 (noting that federal courts have
             consistently recognized that the party invoking the immunity has the burden
             to establish “all of its essential elements” and emphasizing that “[a] failure
             of proof as to any element causes the claim of privilege to fail”).

  Empire Indem. Ins. Co., 2019 U.S. Dist. LEXIS 47919 at *20-21.

         WHEREFORE, given the complete lack of justification and/or evidence proffered by

  Defendants with respect to the “attorney-client privilege” and/or “work-product privilege”

  objection Defendants maintain, this Court should grant Plaintiffs’ Motion to Compel [D.E. 67].
                                                                                                                 PAGE | 4 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 73 Entered on FLSD Docket 03/19/2021 Page 5 of 5




          Dated: March 19, 2021
                                                                            Respectfully Submitted,

                                                                             /s/ Thomas J. Patti                              .
                                                                            JIBRAEL S. HINDI, ESQ.
                                                                            Florida Bar No.: 118259
                                                                            E-mail: jibrael@jibraellaw.com
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377
                                                                            E-mail: tom@jibraellaw.com
                                                                            The Law Offices of Jibrael S. Hindi
                                                                            110 SE 6th Street, Suite 1744
                                                                            Fort Lauderdale, Florida 33301
                                                                            Phone: 954-907-1136
                                                                            Fax:      855-529-9540

                                                                            COUNSEL FOR PLAINTIFF


                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on March 19, 2021, the foregoing was electronically

  filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.

                                                                             /s/ Thomas J. Patti                              .
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377




                                                                                                                  PAGE | 5 of 5
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
